PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                    No. 14-4043
                   ____________

     WARREN HAVENS; SKYBRIDGE SPECTRUM
     FOUNDATION, a Delaware nonprofit corporation;
  TELESAURUS VPC, LLC, a Delaware Limited Liability
Company; AMTS CONSORTIUM, LLC, a Delaware Limited
Liability Company; INTELLIGENT TRANSPORTATION &
    MONITORING, LLC, a Delaware Limited Liability
  Company; TELESAURUS GB, LLC, a Delaware Limited
                    Liability Company,

                                  Appellants

                        v.

MOBEX NETWORK SERVICES, LLC, a Delaware Limited
Liability Company; MOBEX COMMUNICATIONS, INC, a
Delaware corporation; MARITIME COMMUNICATIONS
    LAND MOBILE LLC, a Delaware Limited Liability
     Company; PAGING SYSTEMS, INC, a California
 corporation; TOUCH TEL CORPORATION, a California
              company; JOHN DOE Nos. 1-20
       On Appeal from the United States District Court
                 for the District of New Jersey
                  (D. N.J. No. 2-11-cv-00993)
       District Judge: Honorable Katherine S. Hayden
                    Argued on July 7, 2015

Before: FUENTES, *SLOVITER and ROTH, Circuit Judges

                    (Filed: April 14, 2016)


Stephen M. Hudspeth, Esq.           [Argued]
6 Glen Hill Road
Wilton, CT 06897

Michael Grohs, Esq.
Sean R. Kelley, Esq.
Saiber
18 Columbia Turnpike
Suite 200
Florham Park, NJ 07932
                     Counsel for Appellants




*
 The Honorable Dolores K. Sloviter assumed inactive status
on April 4, 2016 after the argument and conference in this
case, but before the filing of the opinion. The opinion is filed
by a quorum of the panel pursuant to 28 U.S.C. § 46(d) and
Third Circuit I.O.P. Chapter 12.




                                2
Robert W. Mauriello, Jr., Esq.  [Argued]
Graham Curtin, P.A.
4 Headquarters Plaza
P.O. Box 1991
Morristown, NJ 07962
                           Counsel for Appellee




                       OPINION


ROTH, Circuit Judge:

       Warren Havens and five entities under his control
brought this suit against competitors Mobex Network
Services, LLC, Mobex Communications, Inc., Maritime
Communications/Land Mobile, LLC (MCLM), Paging
Systems, Inc. (PSI), and Touch Tel Corporation for allegedly
violating the Federal Communications Act (FCA) and the
Sherman Antitrust Act. The District Court dismissed the two
FCA claims for failure to state a claim. After a nine-day
bench trial, the District Court entered judgment for MCLM
on the basis that no conspiracy existed. We will affirm.


                             I.

                        A. FACTS




                             3
        Marine radio providers enable vessels to communicate
while on waterways and on the high seas. An Automated
Maritime Telecommunications System (AMTS) station is a
special type of radio station in the United States that provides
communication services between land and vessels in
navigable waterways. The AMTS spectrum is 217 to 218
MHz and 219 to 220 MHz.1 Advances in wireless technology
have greatly expanded the potential uses of AMTS’s,
including systems for public transportation safety, such as
“Positive Train Control.”
        The FCC originally issued licenses to use AMTS-
designated frequencies on a site-based system. In this system,
the site is a small geographic region defined by location and
the waterway served. These “site-based” licenses were
provided at no cost on a first-come, first-served basis. In
2000, the FCC stopped issuing site-based licenses and began
issuing AMTS licenses on a geographic basis through a
competitive bidding process. Under the new procedure, the
FCC divided the United States into ten regions and, at two
public auctions, sold “geographic” licenses for two blocks of
AMTS frequencies (A block and B block) in each region.
Both site-based and geographic licensees are subject to
buildout and service requirements to remain valid.2

       Although geographic licensees may generally place
stations anywhere within their allotted region, they may not
interfere with the functioning of existing site-based stations.
Specifically, 47 C.F.R. § 80.385(b)(1) requires that an
“AMTS geographic area licensee must locate its stations at
least 120 kilometers from the stations of co-channel site-

1
    See 47 C.F.R. §§ 2.106, 30.385.
2
    See 47 C.F.R. §§ 1.946(c), 1.955(a), 80.49(a)(3).




                                 4
based AMTS licensees” to avoid radio interference with site-
based usage. In other words, the location of a site-based
station creates a gap in a geographic licensee’s coverage area
in which the geographic licensee is barred from transmitting
on AMTS frequencies. If a site-based license is terminated,
revoked, or found invalid, however, the spectrum will revert
automatically to the geographic licensee.3

        Plaintiffs and defendants are holders of various AMTS
licenses in the United States. Out of the twenty geographic
licenses in the United States that were available at auction,
plaintiffs obtained thirteen, MCLM obtained four, and PSI
obtained two. None of the defendants sought to bid on
licenses in the same block and region in which the other
defendants held a pre-existing site-based license. But
plaintiffs obtained geographic licenses in areas overlaying
many of Mobex, MCLM, and PSI’s pre-existing site-based
licenses. At the center of this dispute is MCLM’s refusal to
disclose to plaintiffs the location of MCLM’s operating site-
based stations within plaintiffs’ geographic regions. Unable
to agree on who should turn over their geographic coordinates
first, the parties did not exchange information. This action,
along with various FCC administrative proceedings,
followed.

                       B. PROCEEDINGS

       On June 20, 2008, plaintiffs brought claims against
MCLM, Mobex Network Services, PSI, and Touch Tel. The
parties then agreed to dismiss the case without prejudice in
light of a pending action in California state court. On

3
    See id. § 80.385(c).




                              5
February 18, 2011, Havens filed a Second Amended
Complaint under a new docket number and added Mobex
Communications as a defendant. Plaintiffs assert three claims
in the Second Amended Complaint. In Count I, they seek a
mandatory injunction under § 401(b) of the FCA to force
defendants to comply with 47 C.F.R. § 80.385 and with the
directives set out in three FCC documents, which plaintiffs
refer to as the “Cooperation Orders.”4 Specifically, plaintiffs
request that the court require defendants to provide plaintiffs
with the operating contours for their site-based locations that
are located within plaintiffs’ geographic locations. In Count
II, plaintiffs allege that defendants violated § 201(b) of the
FCA by taking actions that are “unjust and unreasonable” and
seek monetary damages under §§ 206 and 207. Plaintiffs also
allege in Count III that defendants violated § 1 of the
Sherman Act by conspiring among themselves and with non-
named parties, in unreasonable restraint of trade or commerce
in the AMTS market, as evidenced by defendants’
coordination of the purchase of A and B block licenses, their
agreement to “warehouse” licenses by failing to construct
site-based stations and by refusing to disclose the operating
stations’ contours, and their false representations to the
industry and the FCC.5




4
  We use this term simply to refer to the documents described
by Plaintiffs, and not to imply that they constitute “orders”
within the meaning of § 401(b). See infra Part II.A.
5
  Count III also includes claims under § 2 of the Sherman Act
based on the “Essential Facilities Doctrine.” These claims
were dismissed by the District Court pursuant to Rule
12(b)(6) and are not at issue in this appeal.




                              6
       Plaintiffs attached the three “Cooperation Orders” to
the Second Amended Complaint. The first document is an
April 8, 2009, FCC declaratory ruling in response to
MCLM’s request for clarification regarding § 80.385(b)(1), in
which the Commission declared that a geographic licensee’s
co-channel interference protection obligations should be
based on actual operating parameters, rather than maximum
permissible operating parameters. In a footnote, the FCC
then stated: “As we noted in [a prior] decision, we expect
incumbent AMTS licensees to cooperate with geographic
licensees in order to avoid and resolve interference issues.
This includes, at a minimum, providing upon request
sufficient information to enable geographic licensees to
calculate the site-based station’s protected contour.”6

       The second Cooperation Order, dated March 20, 2009,
concerns a marine radio provider’s application to modify its
AMTS geographic license and PSI’s petition to dismiss the
application on the basis that the geographic licensee had not
afforded PSI’s site-based location adequate protection. In
dismissing PSI’s petition, the FCC noted that the application
had to make certain assumptions regarding PSI’s site-based
location. In the immediately following footnote, the FCC
then stated that “AMTS site-based incumbents are expected
to cooperate with geographic licensees in order to avoid and
resolve interference issues. . . . This includes, at a minimum,
providing upon request sufficient information to enable




6
  Dennis C. Brown, Esq., Letter, 24 FCC Rcd. 4135, 4136 n.9
(2009) (Letter) (internal quotations omitted).




                              7
geographic licensees to calculate the site-based station’s
protected contour.”7

        The last Cooperation Order is an April 16, 2010, FCC
denial of reconsideration of its declaratory ruling at issue in
the first Cooperation Order. In reaffirming its decision that
actual parameters should be used for determining co-channel
interference protection, the FCC observed that “AMTS site-
based licensees are expected to cooperate with geographic
licensees in avoiding and resolving interference issues, and . .
. this obligation requires, at a minimum, that the site-based
licensee ‘provid[e] upon request sufficient information to
enable geographic licensees to calculate the site-based
station’s protected contour.’”8

        On December 22, 2011, the District Court dismissed
plaintiffs’ FCA claims pursuant to Federal Rule of Civil
Procedure 12(b)(6).9 On Count I, the District Court held that
47 C.F.R. § 80.385 and the Cooperation Orders do not
constitute “orders” under the meaning of § 401(b) because
they do not require defendants to engage in any particular
disclosure of their contour information. On Count II, the

7
  In re Applications of Ne. Utils. Serv. Co. to Modify License
for Station WQEJ718, 24 FCC Rcd. 3310, 3311 n.12 (2009)
(NUSCO Order).
8
   In re Maritime Commc’ns/Land Mobile, LLC Warren
Havens, Envtl. LLC, Intelligent Transp. & Monitoring LLC,
Skybridge Spectrum Found., 25 FCC Rcd. 3805, 3807 ¶ 6
(2010) (Reconsideration Order) (quoting Letter, 24 FCC Rcd.
at 4136 n.9).
9
  See Havens v. Mobex Network Servs., LLC, No. 11-993,
2011 WL 6826104 (D.N.J. Dec. 22, 2011).




                               8
District Court held that the FCC had not yet addressed
whether the precise type of conduct at issue here was “unjust
or unreasonable” and therefore plaintiffs had no private right
of action under §§ 206 and 207.

        MCLM subsequently moved for summary judgment
on the remaining claim. Plaintiffs sought to reopen discovery
pursuant to Rule 56(d). At this point, the other defendants
had stopped actively litigating the case. Mobex had become
defunct and had had default entered against it in February
2013; PSI and Touch Tel entered into a settlement agreement
with plaintiffs on April 8, 2013. On March 20, 2014, the
District Court denied both MCLM’s motion for summary
judgment and plaintiffs’ Rule 56(d) motion.
        The bench trial began on May 20, 2014, and proved
contentious. Prior to trial, plaintiffs sought to admit 6,500
trial exhibits but then revised the list to 522 exhibits, and
were eventually ordered to limit the list further. Six witnesses
testified, including two plaintiffs’ experts who described
advances in accident avoidance in railroad transportation.
Warren Havens also testified on behalf of all plaintiffs.
Additional witnesses were Sandra DePriest, MCLM founder;
Donald DePriest, her husband and a communications
businessman; and John Reardon, former Mobex
Communications president, CEO, and general counsel. The
parties also submitted excerpts of deposition testimony of
David Kling, a Touch Tel engineer; David Predmore, a
former Mobex Communications and Mobex Network in-
house attorney; and Robert Cooper, Touch Tel’s president.
The nine-day bench trial concluded on June 10, 2014.

      Almost a month after the parties had submitted
proposed findings of fact and conclusions of law, plaintiffs




                               9
wrote to the District Court to appraise it of “certain new and
material information.” Plaintiffs attached MCLM’s responses
to interrogatories served by the FCC, in which MCLM stated
that it had abandoned many of its sites prior to May 12, 2012,
and December 2, 2013. Plaintiffs claim that, had MCLM
disclosed this previously, plaintiffs would have been
significantly less hindered in their build-out plans for their
geographic stations. According to plaintiffs, “the only
credible reason for MCLM not so advising plaintiffs was to
uphold, and keep hidden, MCLM’s contribution to its
antitrust conspiracy with PSI.”

       On September 2, 2014, the District Court found in
favor of MCLM on the basis that plaintiffs had failed to show
by a preponderance of the evidence that a conspiracy
existed.10 “Put another way, were the Court as factfinder
presented with [this] question in a typical verdict sheet given
to the jury in a Sherman Act § 1 case, . . . the Court would
answer, easily, No.”11 Because plaintiffs lost on the merits,
the court dismissed the default judgment against Mobex as
well.

                             II.12


10
   See Havens v. Maritime Commc’ns/Land Mobile, LLC, No.
11-993, 2014 WL 4352300 (D.N.J. Sept. 2, 2014).
11
   Id. at *30.
12
   The District Court had subject matter jurisdiction pursuant
to 28 U.S.C. §§ 1331 and 1337, and we exercise jurisdiction
pursuant to 28 U.S.C. § 1291. We exercise plenary review
over a district court’s grant of a motion to dismiss for failure
to state a claim under Rule 12(b)(6). See Farber v. City of




                              10
   A. PRIVATE ENFORCEMENT OF FCC ORDERS

       Section 401(b) of the FCA gives private individuals an
express right to enforce FCC “orders.” This provision
authorizes injunctive relief for any party injured where
another party “fails or neglects to obey any order of the
Commission other than for the payment of money.”13
Plaintiffs seek a court order directing MCLM to provide them
with contour information for its site-based AMTS stations.
However, plaintiffs are entitled to a remedy only if the
provisions of 47 C.F.R. § 80.385(b)(1) or the so-called
Cooperation Orders constitute “orders” within the meaning of
§ 401(b).

      We previously addressed the definition of an “order”
under § 401(b) in Mallenbaum v. Adelphia Communications
Corp.14 There, the plaintiffs challenged Adelphia’s monthly


Paterson, 440 F.3d 131, 134 (3d Cir. 2006). “A motion to
dismiss pursuant to Rule 12(b)(6) may be granted only if,
accepting all well pleaded allegations in the complaint as true,
and viewing them in the light most favorable to plaintiff,
plaintiff is not entitled to relief.” In re Burlington Coat
Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997). “We
review the District Court’s factual finding from the non-jury
trial under a clearly erroneous standard . . ..” Gordon v.
Lewistown Hosp., 423 F.3d 184, 201 (3d Cir. 2005). When
we are confronted with mixed questions of law and fact,
however, “we apply the clearly erroneous standard except that
the District Court’s choice and interpretation of legal precepts
remain subject to plenary review.” Id.
13
   47 U.S.C. § 401(b).
14
   74 F.3d 465 (3d Cir. 1996).




                              11
fee to cable subscribers who received programming on more
than one television set. The monthly fee was based on 47
C.F.R. § 76.923, which requires that charges for multiple
outlets be based on actual cost.15 In analyzing whether the
plaintiffs had an express right of action under § 401(b), we
began by considering the Supreme Court’s decision in
Columbia Broadcasting System, Inc. v. United States.16
Although CBS interpreted a different provision of the FCA,
we identified from it the general principle that “an agency
regulation should be considered an ‘order’ if it requires a
defendant to take concrete actions.”17 We then outlined the
circuit split in applying this principle,18 but declined to

15
   Id. at 467.
16
   316 U.S. 407 (1942).
17
   Mallenbaum, 74 F.3d at 468 (citing CBS, 316 U.S. at 416-
25).
18
    Currently, the Fourth, Fifth, Sixth, Seventh, and Ninth
Circuits expressly or implicitly hold that “order” encompasses
both FCC adjudicatory and rulemaking orders, see
Lansdowne on the Potomac Homeowners Ass’n, Inc. v.
OpenBand at Lansdowne, LLC, 713 F.3d 187, 200-01 (4th
Cir. 2013); Alltel Tenn., Inc. v. Tenn. Pub. Serv. Comm’n, 913
F.2d 305, 308 (6th Cir. 1990); Hawaiian Tel. Co. v. Pub.
Utils. Comm’n, 827 F.2d 1264, 1271 (9th Cir. 1987); Ill. Bell
Tel., Co. v. Ill. Commerce Comm’n, 740 F.2d 566, 571 (7th
Cir. 1984); S. Cent. Bell Tel. Co. v. La. Pub. Serv. Comm’n,
744 F.2d 1107, 1115-19 (5th Cir. 1984), vacated and
remanded on other grounds by 476 U.S. 1166 (1986),
whereas, the First Circuit requires that an “order” be judicial
in nature, see New England Tele. and Tele. Co. v. Pub. Utils.
Comm’n, 742 F.2d 1, 4-8 (1st Cir. 1984). Much of this
disagreement stems from the question of whether a court




                              12
choose between the two approaches because the plaintiffs lost
under either test.19 Specifically, 47 C.F.R. § 76.923 does not
order cable operators to charge specific rates; rather, it offers
“guidelines to be followed by local franchising authorities”
and “[did] not itself require particular actions to be taken by
defendant Adelphia.”20
       As in Mallenbaum, we will not adopt either approach
to defining “order” under § 401(b) because 47 C.F.R. §
80.385(b)(1) and the Cooperation Orders fail under both
standards. For its part, § 80.385 does not address a site-based
licensee’s duty to provide contour information. In fact, it is
focused solely on the obligation of a geographic licensee to
protect the site-based licensee’s rights by adhering to certain
requirements, and imposes no obligations on site-based
licensees.21 While the rule may “presuppose” that a site-
based licensee will provide a geographic licensee its
coordinates to safeguard its own interests, such an assumption
cannot form the basis of an enforceable “order” under §


should rely on the Administrative Procedure Act’s definition
of “order,” which is limited to “a final disposition . . . in a
matter other than rule making.” See 5 U.S.C. § 551(6).
19
    Mallenbaum, 74 F.3d at 468 n.5 (“We need not choose
between the First Circuit and Ninth Circuit approaches, for,
even assuming arguendo that some rules may be considered
orders under § 401(b), the FCC rule at issue here may not.”).
20
   Id. at 469.
21
   47 C.F.R. § 80.385(b)(1) (“[E]ach AMTS geographic area
licensee may place stations anywhere within its region
without obtaining prior Commission approval provided:
(1) The AMTS geographic area licensee must locate its
stations at least 120 kilometers from the stations of co-
channel site-based AMTS licensees . . ..”).




                               13
401(b). Since 47 C.F.R. § 80.385(b)(1) imposes no duties on
MCLM, it does not afford plaintiffs a remedy.22

        Similarly, the Cooperation Orders do not impose any
obligations on MCLM. Most of the language highlighted by
plaintiffs describes the FCC’s mere expectation that site-
based and geographic licensees will cooperate with one
another.23 This makes sense considering that the documents
were not intended to address a site-based licensee’s
obligations. Like § 80.385, the Cooperation Orders describe
a geographic licensee’s duty to a site-based licensee: the first
and third documents provide the procedure for determining
the necessary level of interference protection and the second
document resolves a dispute concerning interference. Only in
dicta—indeed, relegated mostly to footnotes—did the FCC
describe any duty owed by site-based licensees. We do not
view this language as creating any binding or enforceable
requirement under § 401(b).




22
   See Mallenbaum, 74 F.3d at 469; see generally CBS, 316
U.S. at 416-25.
23
   See, e.g., Letter, 24 FCC Rcd. at 4136 n.9 (“[W]e expect
incumbent AMTS licensees to cooperate with geographic
licensees in order to avoid and resolve interference issues.”
(internal quotations omitted)); NUSCO Order, 24 FCC Rcd.
at 3311 n.12 (“AMTS site-based incumbents are expected to
cooperate with geographic licensees in order to avoid and
resolve interference issues.”); Reconsideration Order, 25
FCC Rcd. at 3807 ¶ 6 (“AMTS site-based licensees are
expected to cooperate with geographic licensees in avoiding
and resolving interference issues . . ..”).




                              14
        Furthermore, even if the Cooperation Orders require
MCLM to take some action, that action is not sufficiently
concrete. The FCC requested that site-based licensees, “at a
minimum, provid[e] upon request sufficient information to
enable geographic licensees to calculate the site-based
station’s protected contour.”24 This language says nothing
about how any alleged obligation should be undertaken:
When, and in what matter, must the information be provided?
In fact, the FCC described cooperation as needed “in order to
avoid and resolve interference issues,”25 implying that
disclosure of contour information may occur only after an
interference issue arises.

       We therefore reiterate that vague statements by the
FCC, particularly when made in dictum, cannot form the
basis of an “order” under § 401(b). Because neither 47
C.F.R. § 80.385(b)(1) nor the so-called Cooperation Orders
constitute an “order,” we will affirm the District Court’s
dismissal of Count I.

24
   Letter, 24 FCC Rcd. at 4136 n.9; NUSCO Order, 24 FCC
Rcd. at 3311 n.12; see Reconsideration Order, 25 FCC Rcd.
at 3807 ¶ 6.
25
   Letter, 24 FCC Rcd. at 4136 n.9; NUSCO Order, 24 FCC
Rcd. at 3311 n.12; see Reconsideration Order, 25 FCC Rcd.
at 3807 ¶ 6; see also In re Amendment of the Commission’s
Rules Concerning Maritime Communications, Second
Memorandum Opinion and Order and Fifth Report and
Order, 17 FCC Rcd. 6685, 6704 ¶ 39 (2002) (“In instances
where interference occurs, we will expect the licensees to
coordinate among themselves to minimize such interference
and to cooperate to resolve any interference problems that
may arise.”).




                             15
     B. PRIVATE ACTIONS UNDER SECTION 207.

       Under 47 U.S.C. § 207, any person damaged by a
common carrier may either make a complaint to the FCC or
sue in district court for “the recovery of the damages for
which such common carrier may be liable under the
provisions of this chapter.” Common carriers, such as
MCLM, are liable if they “do, or cause or permit to be done,
any act, matter, or thing in this chapter prohibited or declared
to be unlawful, or shall omit to do any act, matter, or thing in
this chapter required to be done.”26 Plaintiffs claim that
MCLM violated § 201(b), which declares that all practices in
connection with common carrier service shall be “just and
reasonable” and that any “unjust or unreasonable [practice] is
declared to be unlawful.”27

       A plaintiff is not entitled to a cause of action under §
207 simply on the basis of its own determination that conduct
was “unjust or unreasonable.”            In Global Crossing
Telecommunications,           Inc.        v.      Metrophones
Telecommunications, Inc., the Supreme Court considered
whether a payphone operator could bring a federal claim
under § 207 on the basis of the FCC’s determination that “a
carrier’s refusal to pay the compensation ordered amounts to
an ‘unreasonable practice’ within the terms of § 201(b).”28

26
   47 U.S.C. § 206.
27
   Plaintiffs identify many other FCC rules and orders that
Defendants allegedly violated, but they confine their appeal to
the question of whether the conduct underlying these
violations was “unjust or unreasonable” under § 201(b).
28
   550 U.S. 47, 52 (2007) (internal quotations omitted).




                              16
The Court held that a private lawsuit is proper under § 207
only “if the FCC could properly hold that a carrier’s failure to
pay compensation is an ‘unreasonable practice’ deemed
‘unlawful’ under § 201(b).”29 Here, plaintiffs do not rely on
any regulation determining that the particular type of actions
taken by MCLM were “unjust or unreasonable” under the
meaning of § 201(b). Instead, plaintiffs assert that such a
finding is unnecessary based on the FCA’s grant of a broad
private remedy and “the Supreme Court’s intentional use of
the phrase ‘could properly hold’ instead of ‘did properly
hold’” in Global Crossing.30 We do not agree.
       In creating § 201(b), Congress “delegated to the
agency authority to ‘fill’ a ‘gap,’ i.e., to apply § 201 through
regulations and orders with the force of law.”31 Although
§ 201(b)’s language is certainly broad, its purpose is to
empower the FCC to declare unlawful certain common carrier
practices.32 Nothing in the statute implies that violations of

29
   Id. at 52-53.
30
   See Pls.’ Br. at 55-57 (emphasis added in brief).
31
    Global Crossing, 550 U.S. at 57; see Nat’l Cable &
Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967,
980-81 (2005) (“[Section 201(b)] give[s] the Commission the
authority to promulgate binding legal rules . . ..”).
32
     See 47 U.S.C. § 201(b) (“All charges, practices,
classifications, and regulations for and in connection with
such communication service, shall be just and reasonable, and
any such charge, practice, classification, or regulation that is
unjust or unreasonable is declared to be unlawful. . . .
Provided, That communications by wire or radio subject to
this chapter may be classified . . . as the Commission may
decide to be just and reasonable . . .. The Commission may
prescribe such rules and regulations as may be necessary in




                              17
all FCC regulations amount to unjust or unreasonable
practices, and plaintiffs point to no authority supporting such
an interpretation. Furthermore, adopting plaintiffs’ approach
would “put interpretation of a finely-tuned regulatory scheme
squarely in the hands of private parties and some 700 federal
district judges, instead of in the hands of the Commission.”33
It strains reason to believe that Congress intended such a
result. A more common sense reading of the statute is that
the FCC must first determine that a particular type of practice
constitutes an “unjust or unreasonable” practice under §
201(b) before a plaintiff may bring a cause of action under §
207 on the basis of that conduct.

       Although Global Crossing did not state that there must
be an FCC ruling deeming the conduct at issue “unjust or
unreasonable,” an FCC determination was critical to its
analysis. The Court first noted that “the FCC has long
implemented § 201(b) through the issuance of rules and
regulations.”34  It then considered the more “difficult
question” of “whether the particular FCC regulation . . .
lawfully implements § 201(b)’s ‘unreasonable practice’
prohibition.”35 Applying the Chevron framework, the Court
held that the FCC properly implemented § 201(b) due to its
reasonable determination that failure to abide by its rate




the public interest to carry out the provisions of this
chapter.”).
33
   N. Cnty. Comm’ns Corp. v. Cal. Catalog & Tech., 594 F.3d
1149, 1158 (9th Cir. 2010) (internal quotations omitted).
34
   Global Crossing, 550 U.S. at 53.
35
   Id. at 54-55.




                              18
determinations was an unjust or unreasonable action.36 In
other words, the question of lawful implementation was
premised on there being an FCC finding in the first place.
Moreover, the Court carefully limited its holding by stating
that not “every violation of FCC regulations is an unjust and
unreasonable practice.”37 Although the Court used the phrase
“if the FCC could properly hold” instead of “if the FCC did
properly hold,” its emphasis in the sentence—and throughout
the opinion—was on “if” the FCC’s determination was
proper.38 We therefore do not agree that, by using one turn of
phrase, the Court sanctioned such an expansive reading of the
FCA.

       We will affirm the District Court’s dismissal of Count
II because plaintiffs do not identify any particular actions
taken by MCLM that have been determined by the FCC to be
unreasonable or unjust. Therefore, plaintiffs do not possess a
private right of action under § 207.39

36
   Id. at 55-57; see id. at 60 (“[T]he FCC properly implements
§ 201(b) when it reasonably finds that the failure to follow a
Commission, e.g., rate or rate-division determination made
under a different statutory provision is unjust or unreasonable
under § 201(b).”).
37
   Id. at 56.
38
    See id. at 53 (“Insofar as the statute’s language is
concerned, to violate a regulation that lawfully implements §
201(b)’s requirements is to violate the statute.”).
39
   The FCC need not have declared a particular defendant’s
actions unreasonable in a prior adjudication. In Demmick v.
Cellco Partnership, Verizon argued that claims under §
201(b), prior to being filed in federal court, “must be brought
to the Federal Communications Commission . . . for a




                              19
                C. CONCERTED ACTION.

        Section 1 of the Sherman Act provides that “[e]very
contract, combination in the form of trust or otherwise, or
conspiracy, in restraint of trade or commerce among the
several States, or with foreign nations, is hereby declared to
be illegal.”40 “The existence of an agreement is the hallmark
of a Section 1 claim.”41 For liability under § 1 to exist, there
must be a “unity of purpose or a common design and
understanding or a meeting of the minds in an unlawful
arrangement.”42 This can be shown by putting forth direct
evidence of concerted action, such as “a document or
conversation explicitly manifesting the existence of the
agreement in question,”43 or circumstantial evidence of




determination regarding the reasonableness of the challenged
conduct.” No. 06-2163, 2011 WL 1253733, at *2 (D.N.J.
Mar. 29, 2011). The court rejected this argument based, in
part, on the fact that there was no prior adjudication in Global
Crossing. Id. at *4-5. But, in Global Crossing, the FCC
announced through general rulemaking that a particular type
of practice was unjust or unreasonable. This, too, is all our
holding today requires in order to maintain a cause of action.
40
   15 U.S.C. § 1.
41
   In re Baby Food Antitrust Litig., 166 F.3d 112, 117 (3d Cir.
1999).
42
   Alvord-Polk, Inc. v. F. Schumacher & Co., 37 F.3d 996,
999 (3d Cir. 1994) (internal quotations omitted).
43
   See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 324
n.23 (3d Cir. 2010).




                              20
conscious parallel conduct and other “plus factors.”44 The
term “plus factors” refers to circumstances demonstrating that
the wrongful conduct “was conscious and not the result of
independent business decisions of the competitors.”45

       Plaintiffs’ direct evidence of concerted action at trial
was an alleged agreement that was reached during a
conversation over twenty-five years ago between Touch Tel’s
president Cooper and a businessman named Fred Daniel.
Daniel is the founder of Regionet, a marine radio provider
that was later acquired by Mobex. According to plaintiffs,
Cooper and Daniel agreed to split up the market for
geographic licenses, whereby Regionet would only bid on A
block licenses and PSI and Touch Tel would only bid on B
block licenses. Plaintiffs further alleged that knowledge of
this conspiracy passed to Mobex employees after Regionet
was acquired in 2000, and then to MCLM after it purchased
Mobex’s licenses in 2005. Plaintiffs also sought to prove the
existence of concerted action by virtue of certain plus factors,
including that defendants refused to provide contour
information, did not construct or operate their stations, and
took actions not in their individual economic interests.

       On appeal, plaintiffs mainly quibble with the District
Court’s conclusion that no agreement existed. Notably absent
from this discussion is any recitation or application of the
clearly erroneous standard of review, which must guide our
analysis. A finding of fact is clearly erroneous only if it is
“completely devoid of minimum evidentiary support

44
   See In re Flat Glass Antitrust Litig., 385 F.3d 350, 360 &
n.11 (3d Cir. 2004).
45
   Baby Food, 166 F.3d at 122.




                              21
displaying some hue of credibility or bears no rational
relationship to the supportive evidentiary data.”46 In an
extensive 59-page opinion, the District Court examined all of
the evidence and provided more than ample support for its
conclusion that no concerted action existed. The District
Court first found that Daniel and Cooper’s early conversation
illustrated only “a course of action that Daniel and his
company intended to take, which arguably warned Cooper off
of pursuing the same course” and did not amount to direct
evidence of market-allocation.47 As to any evidence that such
an agreement continued, the District Court found the evidence
speculative, only showing an opportunity for, not the
existence of, an unlawful agreement.48 Lastly, the District
Court determined that the alleged plus factors did not amount
to evidence that a meeting of the minds existed.49 We find no
clear error in the District Court’s factual findings.

       Plaintiffs argue that the District Court applied an
improper standard of proof in its treatment of the plus factors.
Specifically, plaintiffs cite cases in which we found that the
sharing of confidential information between horizontal
competitors could indicate that a conspiracy existed.50 But, in
those cases, we were asked to review a district court’s grant
of summary judgment, when the facts must be viewed in the

46
   Berg Chilling Sys., Inc. v. Hull Corp., 369 F.3d 745, 754
(3d Cir. 2004) (internal quotations omitted).
47
   Havens, 2014 WL 4352300, at *17.
48
   See id. at *20-22.
49
   See id. at *22-30.
50
   See, e.g., Flat Glass, 385 F.3d 350; Baby Food, 166 F.3d
122; Petruzzi’s IGA Supermarkets, Inc. v. Darling-Delaware
Co., 998 F.2d 1224 (3d Cir. 1993).




                              22
light most favorable to the non-moving party and all
reasonable inferences must be drawn in that party’s favor. In
other words, we held that the sharing of confidential
information may be evidence of a conspiracy, not that it must
be. Here, the District Court properly denied summary
judgment and allowed the claims to proceed to trial. At trial,
the court was then tasked with evaluating the credibility of
the witnesses and weighing the evidence that plaintiffs
actually put forth. The court’s findings were made on this
basis.

        Plaintiffs claim that the District Court erred further by
crediting the testimony of MCLM’s key witnesses despite
plaintiffs’    after-trial   submission,     which      allegedly
demonstrates that those witnesses lied at trial. As a
preliminary matter, plaintiffs do not clarify how the District
Court should have treated this evidence. They included no
formal request for relief in their August 22, 2014, letter,
seeking only consideration of MCLM’s interrogatory
responses as additional evidence of conspiracy. It appears
that the District Court did just that but was not persuaded.
And rightfully so: Rather than offering “new and material”
information, this submission repeated the same
unsubstantiated and largely irrelevant arguments plaintiffs
made at the bench trial. We therefore find no clear error in
the District Court’s decision to credit the testimony of
MCLM’s witnesses.

                    III. CONCLUSION.

        For the foregoing reasons, we will affirm the District
Court’s dismissal of Counts I and II pursuant to Rule 12(b)(6)
and its entry of judgment in favor of MCLM on Count III.




                               23